Citation Nr: 0107083	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran is competent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from February 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1998 decision of the Roanoke, 
Virginia, RO which found that the veteran was not competent 
to handle the disbursement of funds.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law are 
satisfied.  That action should include, among other things, 
obtaining an examination of the veteran.  Specifically, the 
record shows that, based on the April 1998 statements of a VA 
medical center (VAMC) staff psychiatrist and psychiatry 
social worker, the RO found that the veteran was not 
competent.  The veteran was not afforded a comprehensive 
psychiatric examination by a VA physician.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran.  Specifically, the Board 
notes that the veteran, in a January 2001 statement, reported 
that he would submit a statement from his VA physician which 
would ". . . explain . . . [his] . . . current competency in 
matters of [his] stable ability to handle his own financial 
affairs."  Such an opinion regarding the veteran's competency 
is not otherwise documented in the available record.  
Nevertheless, such a medical opinion would be the kind of 
evidence necessary to support the veteran's claim that he is 
competent for VA benefit purposes.  The Board also notes that 
the record contains a January 2001 statement from Family 
Services of Tidewater, Inc. regarding the veteran's 
competency.  However, the record does not show that the RO 
requested from that agency any other records it may have 
prepared in the normal course of business that might provide 
insight into the veteran's competency.  Therefore, on remand, 
the RO must take all reasonable steps to obtain such 
evidence.

The appeal is REMANDED to the RO for the following actions: 

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records prepared by the 
psychiatrist mentioned in the veteran's 
January 2001 statement, and those kept by 
Family Services of Tidewater, Inc.  In 
the event any attempts to secure 
information are unsuccessful, such 
efforts should be fully documented in the 
record, and the veteran should be 
notified in accordance with the Veterans 
Claims Assistance Act of 2000.

2.  The RO should undertake reasonable 
steps to inform the veteran of any 
information, and any medical or lay 
evidence, not previously provided that is 
necessary to substantiate his claim.  He 
should be informed that a medical opinion 
from the physician about whom he wrote in 
January 2001, or any other medical 
professional providing an opinion that he 
is competent, would be especially helpful 
in adjudicating his appeal.

3.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran undergo a 
psychiatric examination for purposes of 
assessing his competency for VA benefit 
purposes.  The examiner should review the 
claims folder (to include any additional 
material added to the claims folder 
pursuant to paragraphs 1 and 2 above) and 
conduct all necessary psychological 
testing.  The examiner should specifically 
indicate whether the veteran is competent 
for VA benefit purposes.  All opinions 
provided must be reconciled with all other 
opinions of record, including those given 
by the VA staff psychiatrist and 
psychiatry social worker in April 1998 and 
Family Services of Tidewater, Inc. in 
January 2001.

4.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the January 1999 
statement of the case, including a 
February 1999 statement from the 
veteran's sister and the January 2001 
statement from Family Services of 
Tidewater, Inc.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


